—Order and judgment (one paper), Supreme Court, New York County (Diane Lebedeff, J.), entered October 16, 1998, which granted in part and denied in part the motion by defendant Jefferson Tenants Corporation to confirm the report and recommendation of the Special Referee, dated February 18, 1998, and awarded defendant Jefferson Tenants Corporation the sum of $69,044.82 in counsel fees, unanimously affirmed, with costs.
Plaintiff was properly required to pay defendant cooperative association’s legal costs and disbursements pursuant to paragraph 28 of the proprietary lease, and, as the IAS Court held in disaffirming part of the report and recommendations of *96the Special Referee, plaintiff was not entitled to a credit against his counsel fee obligation in the amount of the payment made to the cooperative by its insurer. The collateral source rule (CPLR 4545) is inapplicable to plaintiffs obligation to pay counsel fees. Plaintiff may not benefit from the circumstance that the cooperative had an insurance policy to cover its legal costs. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.